FORM 6 - K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 As of 8/4/2015 Ternium S.A. (Translation of Registrant's name into English) Ternium S.A. 29, Avenue de la Porte-Neuve L-2227 Luxembourg (352) 2668-3152 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or 40-F. Form 20-F Ö Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12G3-2(b) under the Securities Exchange Act of 1934. Yes No Ö If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable The attached material is being furnished to the Securities and Exchange Commission pursuant to Rule 13a-16 and Form 6-K under the Securities Exchange Act of 1934, as amended. This report contains Ternium S.A.’s press release announcing second quarter 2015 results. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TERNIUM S.A. By: /s/ Pablo Brizzio Name: Pablo Brizzio Title: Chief Financial Officer By: /s/ Daniel Novegil Name: Daniel Novegil Title: Chief Executive Officer Dated: August 4, 2015 Sebastián Martí Ternium - Investor Relations +1 (866) 890 0443 +54 (11) 4018 2389 www.ternium.com Ternium Announces Second Quarter and First Half 2015 Results Luxembourg, August 4, 2015 – Ternium S.A. (NYSE: TX) today announced its results for the second quarter and first half ended June 30, 2015. The financial and operational information contained in this press release is based on Ternium S.A.’s operational data and consolidated financial statements prepared in accordance with International Financial Reporting Standards (IFRS) and presented in U.S. dollars (USD) and metric tons. Summary of Second Quarter 2015 Results 2Q 2015 1Q 2015 1 2Q 2014 Steel Shipments (tons) 2,397,000 2,431,000 -1% 2,357,000 2% Iron Ore Shipments (tons) 873,000 965,000 -9% 944,000 -8% Net Sales (USD million) 1,996.1 2,126.1 -6% 2,203.7 -9% Operating Income (USD million) 103.1 204.1 -50% 231.3 -55% EBITDA 2 (USD million) 212.2 313.4 -32% 330.1 -36% EBITDA per Ton 3 (USD) 88.5 128.9 140.1 EBITDA Margin (% of net sales) 10.6% 14.7% 15.0% Equity in Results of Non-Consolidated Companies (1.1) (9.5) (0.4) Net Income (USD million) 50.5 95.8 180.3 Equity Holders' Net Income (USD million) 41.0 68.5 129.1 Earnings per ADS (USD) 0.21 0.35 0.66 · EBITDA of USD212.2 million in the second quarter 2015, 32% lower than EBITDA in the first quarter 2015 mainly reflecting lower steel prices and slightly lower shipments, partially offset by slightly lower costs. Earnings per American Depositary Share (ADS) 4 of USD0.21 in the second quarter 2015, a decrease of USD0.14 per ADS compared to the first quarter 2015 mainly due to lower operating income, partially offset by lower income tax expense and non-controlling interest results. Capital expenditures of USD143.6 million in the second quarter 2015, up from USD83.8 million in the first quarter 2015. Net debt position of USD1.5 billion at the end of June 2015, similar to net debt position at the end of March 2015. Of note in the second quarter 2015 were a decrease of USD316.2 million in working capital, USD209.4 million dividend payments and a U SD74.0 million payment in connection with the purchase of the remaining minority stake in Ferrasa. 1 On May 28, 2015, Ternium restated its consolidated financial statements to reduce the carrying amount of its Usiminas investment as of September 30, 2014. As a result of that restatement, the consolidated financial statements as of December 31, 2014 and March 31, 2015 and for the periods then ended were also restated to reflect a lower carrying amount of the Usiminas investment. 2 EBITDA in the second quarter 2015 equals operating income of USD103.1 million adjusted to exclude depreciation and amortization of USD109.1 million. 3 Consolidated EBITDA divided by steel shipments. 4 Each American Depositary Share (ADS) represents 10 shares of Ternium’s common stock. Results are based on a weighted average number of shares of common stock outstanding (net of treasury shares) of 1,963,076,776. 1 Ternium’s operating income in the second quarter 2015 was USD103.1 million, down sequentially by USD101.1 million due to lower operating margin 5 and slightly lower shipments in the second quarter 2015. Operating margin decreased sequentially mainly as a result of USD45 lower steel revenue per ton, partially offset by a USD2 lower operating cost per ton 6 . Steel revenue per ton decreased principally as a result of lower steel prices in Ternium’s main steel markets, partially offset by a higher value added product mix. The decrease in steel operating cost per ton was mainly due to lower purchased slabs, raw material and energy costs, partially offset by higher maintenance expenses and higher labor costs in Argentina. Compared to the second quarter 2014, the company’s operating income in the second quarter 2015 decreased by USD128.3 million as a result of lower operating margin, partially offset by slightly higher shipments. Operating margin in the second quarter 2015 decreased year-over-year mainly as a result of a USD105 decrease in steel revenue per ton, partially offset by a USD48 decrease in operating cost per ton. Steel revenue per ton decreased principally as a result of lower steel prices in Ternium’s main steel markets, partially offset by a higher value added product mix. The decrease in operating cost per ton was mainly due to lower purchased slabs, raw material and energy costs. Net income in the second quarter 2015 was USD50.5 million, a decrease of USD45.3 million compared to net income in the first quarter 2015 mainly due to the above mentioned decrease in operating income, partially offset by a lower effective tax rate. Relative to the prior-year period, net income in the second quarter 2015 decreased by USD129.8 million mainly due to the above mentioned decrease in operating income and a higher effective tax rate, partially offset by lower net financial expenses. 5 Operating margin is equal to revenue per ton less operating cost per ton. 6 Operating cost per ton is equal to cost of sales plus SG&A, divided by shipments. 2 Summary of First Half 2015 Results 1H 2015 1H 2014 Steel Shipments (tons) 4,828,000 4,692,000 3% Iron Ore Shipments (tons) 1,838,000 1,829,000 1% Net Sales (USD million) 4,122.1 4,353.1 -5% Operating Income (USD million) 307.2 550.3 -44% EBITDA (USD million) 525.6 747.0 -30% EBITDA per Ton (USD) 108.9 159.2 EBITDA Margin (% of net sales) 12.8% 17.2% Net Income (USD million) 146.3 368.5 Equity Holders' Net Income (USD million) 109.5 279.1 Earnings per ADS (USD) 0.56 1.42 · EBITDA 7 of USD525.6 million in the first half 2015, lower than EBITDA of USD747.0 million in the first half 2014. Earnings per ADS 8 of USD0.56 in the first half 2015, lower than that in the first half 2014 mainly as a result of lower operating income, partially offset by lower non-controlling interest results and improved financial results. Capital expenditures of USD227.5 million in the first half 2015, compared to USD240.0 million in the first half 2014. Operating income in the first half 2015 was USD307.2 million, USD243.1 million lower than operating income in the first half 2014. Steel shipments increased by 136,000 tons year-over-year. Operating margin decreased, mainly reflecting USD75 lower steel revenue per ton partially offset by USD21 lower operating cost per ton. Steel revenue per ton decreased as a result of lower steel prices in Ternium’s main steel markets, partially offset by a higher value added product mix. The decrease in operating cost per ton was mainly due to lower purchased slabs, raw material and energy costs. Net income in the first half 2015 was USD146.3 million, USD222.3 million lower than net income in the first half 2014, mainly as a result of the above mentioned lower operating income, partially offset by an improved financial result. Income tax expense in the first half 2015 remained relatively stable compared to that in the first half 2014 as a result of a high effective tax rate in the first half 2015 compared to a low effective tax rate in the first half 2014. 7 EBITDA in the first half 2015 equals operating income of USD307.2 million adjusted to exclude depreciation and amortization of USD218.4 million. 8 Each American Depositary Share (ADS) represents 10 shares of Ternium’s common stock. Results are based on a weighted average number of shares of common stock outstanding (net of treasury shares) of 1,963,076,776. 3 Outlook Shipments in Mexico during the second quarter 2015, although lower compared to record-high levels in the first quarter 2015, continued the recent trend of consistent year-over-year growth. The Mexican industrial sector has been driving steel demand higher in the country, and we expect this dynamic to continue in the second half of the year. As a result, Ternium anticipates shipments in Mexico will remain relatively stable in the third quarter 2015 on a sequential basis but will increase compared to the prior year third quarter. Steel prices stabilized in the United States and Mexico during the second quarter 2015, following a pronounced downward trend in previous quarters primarily related to a high level of imports that were driven largely by unfair trade terms. Recent anti-dumping and countervailing measures against unfair trade practices, coupled with new legislation under discussion to strengthen trade laws, should help curb the dumping and subsidizing of steel imports into the United States and Mexico during the second half of the year. Ternium, however, expects to realize sequentially lower steel prices in Mexico in the third quarter 2015 due to the effect on the revenue line of the gradual pass-through of lower steel prices in connection with the regular price reset of industrial customer sales contracts. ‎
